* Headnotes 1. Schools and School Districts, 35 Cyc., p. 910; 2. Schools and School Districts, 35 Cyc., p. 910.
The appellee sued the Wade consolidated school district and the trustees thereof in the court below on two warrants for five hundred dollars each issued by the county superintendent of Sunflower county to the Isola Lumber Company on the order of the trustees of the school district for lumber purchased by the district from the Isola Lumber Company. These warrants were purchased by the appellee from the Isola Lumber Company for value, and, when presented to the treasurer of the county, payment thereof was refused by him by direction of the trustees of the school district.
When the case came on for trial, a judgment was rendered for the appellee for the amount sued for against the school district and the trustees thereof individually. Afterwards, and before the expiration of the term of court, the judgment against the school district was set aside on the ground, according to the briefs of counsel, that the statute does not authorize suits against school districts. Ayres et al. v. Board of Trustees of Leake CountyAgricultural High School, 134 Miss. 363, 98 So. 847. The judgment against the trustees of the district individually was allowed to remain in force and they have brought the case to this court.
The evidence on which the judgment against these trustees is sought to be supported is in substance that the trustees of the district ordered something over one thousand nine hundred dollars worth of lumber from the Isola Lumber Company, and, on the representation of the lumber company that the lumber had been shipped and was then in transit, the trustees issued a written order to the county superintendent to issue and deliver to the *Page 359 
Isola Lumber Company a warrant on the county treasurer therefor. The warrants here sued on were issued by the county treasurer pursuant to this order. The trustees afterwards discovered that the lumber had not been shipped, whereupon they notified the treasurer not to pay the warrants, which in the meantime had been sold to the appellee by the Isola Lumber Company. It seems from the evidence that afterwards a portion of the lumber ordered was delivered by the Isola Lumber Company to the school district.
The ground on which it was sought to hold the trustees individually liable for the amount of these warrants is that they were negligent in directing the issuance of the warrants for the lumber before it was delivered, which negligence of the trustees has resulted in the purchase by the appellee in good faith of warrants which he cannot enforce against the school district.
In directing the county superintendent to issue the warrants, the trustees of this school district were acting in their official capacity as members of the board of trustees of the Wade consolidated school district, and their act in so doing was the act of the school district and not of the trustees individually; and, conceding for the sake of argument that they were negligent in directing the issuance of the warrants, they are not liable to the appellee for any damage he may have sustained thereby. The case in this respect is ruled by Pidgeon Thomas Iron Co. v.Leflore County, 135 Miss. 155, 99 So. 677.
The judgment of the court below will be reversed, and the case will be dismissed in so far as it affects these appellants.
Reversed, and cause dismissed. *Page 360